Title: Amendments to a Bill for Proportioning Crimes and Punishments, [ca. 10 December 1785]
From: Madison, James
To: 


[ca. 10 December 1785]

Sect. XV.strike out remainder of the clause after “maim him” in line 2d. and insert “shall be condemned to hard labour in the public works for such term not exceeding six —— years, and shall forfeit to the sufferer such proportion of his lands and goods not exceeding one half —— as a Jury shall assess.
Sect. XVI.strike out the whole sect. & insert “Whosoever shall counterfeit any coin current by law within this Commonwlth, or any whereof the alloy & value shall have been regulated by the U. S. in Congress assembled, or any paper bill emitted by Congress on the Credit of the U. S. or any certificate acknowledging a debt, or interest thereon, issued on the credit of this Comwlth., or of the U. S. or any of them, or any inspectors notes for Tobo. or Hemp, or shall pass any such counterfeited coin, bill, cer[ti]ficate, or note, knowing the same to be counterfeit; or for the sake of lucre shall diminish each or any such coin, shall be condemned to hard labour six years in the public works, & shall forfeit all his lands & goods to the Commonwlth.

